The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 3/18/20, in which Claims 1-24 are presented for examination of which Claims 1, 10, 16 and 23 are in independent form.

Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 4/13/22.  Claims 16-24 have been cancelled.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  Claim 2 please use the full name of SIPV “shared electrically powered vehicle” for the first mention.  Claim 8 please add a period.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites the limitation “the mobile device transaction identifier…” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. (Claims 11-15 are similarly rejected for their dependency).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-15 are generally broader than Claims in US PG Pub No. 2020/0298841.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN (Chen; US 2019/0082764).
Regarding Claim 1, Chen discloses an apparatus (Abstract) comprising:
a mount (Fig 3 lock for helmet) that deploys a safety device (safety helmet) wherein the safety device is a helmet (Abstract, [0012]-[0014] helmet lock is unlocked (deploys) for the user to retrieve the smart safety helmet (safety device)); and
the mount apparatus deploys upon a command received from a computing device ([0012]-[0014], Claim 1 helmet lock is unlocked upon receiving the instruction from the processor (computing device)).

Regarding Claim 5, Chen discloses a sensor that detects that the helmet is not nearby the mount apparatus ([0035], Claim 10 pressure sensor of the helmet triggers the built-in audio alarm prompt when the helmet is removed (not nearby) from the helmet lock (mount) and put on the users head).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yan (US 2017/0364995).
Regarding Claim 2, Chen discloses a coupled communication link between the helmet and a shared bicycle ([0049]-[0050] helmet communicates with the main control circuit of the shared bicycle via wireless communication module), but doesn’t specify that the shared bicycle is electric (an SIPV).
In the same field of endeavor, Yan discloses a system for an intelligent transportation field, including a vehicle-mounted terminal, a charging pile, an electric bicycle, and a rental system and a rental method of the electric bicycle.
Yan discloses a shared electrically powered vehicle (SIPV) ([0002], Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Chun using an electric bicycle in order to provide a service condition of a rented electronic bicycle to a back-end management system allowing the flexibility of different kinds of bicycles electrical or mechanical, as suggested by Yan ([0008]).
Regarding Claim 3, Chen discloses a mount attached to a bicyclehelmet lock provided on the electronic shared bicycle comprising the main control circuit detects that the helmet is locked in the helmet lock).
Yan discloses a “shared electrically powered vehicle” SIPV ([0002], Fig 3).
Regarding Claim 4, Chen discloses a sensor integrated with the helmet that detects whether a helmet is being worn during a ride on an bicyclewhen the user puts on the intelligent safety helmet, an action switch of the film pressure sensor in the intelligent safety helmet is triggered by the intelligent safety helmet's own weight ).
Yan discloses a “shared electrically powered vehicle” SIPV ([0002], Fig 3).
Regarding Claim 9, Chen disclose the mount apparatus retrieves the helmet after a bicyclehelmet is returned to the helmet lock after the use of the electronic shared bicycle comprising the main control circuit by the user).
Yan discloses a “shared electrically powered vehicle” SIPV ([0002], Fig 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chun, further in view of Vinding Diers (US 5,978,969).
Regarding Claim 6, Chen doesn’t disclose a removable lining on the safety device that allows a user to return the helmet to a sanitized condition when the removable liner is removed.
In the same field of endeavor, Vinding Diers discloses headgear with internal interchangeable hygienic lining.  The hygienic lining comprises a plurality of portions each of which has outwardly facing hook and loop portions which engage the inwardly facing fastening portion to detachably connect the lining to the head covering. The ends of the lining portions are disposed adjacent one another so that the lining portions extend along substantially the entire inner periphery of the headgear.
Vinding Diers discloses a removable lining on the safety device that allows a user to return the helmet to a sanitized condition when the removable liner is removed (Col 2 Lines 15-40 lining 4 on the helmet 5 (safety device) impregnated with sweat is removed, i.e. allows the user to return the helmet to a sanitized condition).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Vinding Diers using a removable lining in order to improve hygiene and avoid stains and odors, as suggested by Vinding Diers (Col 1 Lines 26-33).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chun, further in view of Benston et al. (Benston; US 5,025,504).
Regarding Claim 7, Chen doesn’t disclose the helmet further comprises a replaceable set of removable disposable linings on the safety device 
In the same field of endeavor, Benston discloses a liner for helmets, hats, caps or other head coverings has a body with a central section and tapered end sections. The body includes liquid absorbing material and is releasably secured to the head covering.
Benston discloses a helmet (Fig 1) comprises a replaceable (Col 3 Lines 34-35 ready removal and replacement characteristics of the liner) set of removable disposable linings on the safety device (Col 6 Lines 1-4 the liners 10 are typically cut from a sheets which contain multiple liners).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Benston using disposable linings in order to provide easy replacement, as suggested by Benston (Abstract).
7>Regarding Claim 8, Chen discloses the replaceable set of removable disposable linings being impermeable to moisture, sweat, or other contamination (Col 4 Lines 65-68 the backing sheet 44 may be of a thermoplastic containing or thermoplastic liquid impermeable material, such as of a polyethylene or polypropylene film).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yan, further in view of Logan et al. (Logan; US 2017/0136875).
Regarding Claim 10, Chen discloses a mount system comprising: the mobile device transaction identifier received by a mobile device (Abstract, [0053] a user uses a mobile intelligent terminal (such as a smartphone) to scan a two-dimensional code of the shared bicycle or the shared bicycle's ID information); the mobile device authenticates a transaction to allow a rental of the bicycle (Abstract, Claim 1 mobile intelligent terminal unlocks the electric lock (allowing a rental of the SIPV);
the transaction unlocks a safety device on the bicycle requested for rental (Abstract, [0012]-[0013], Claim 1 of the electronic shared bicycle and safety helmet lock upon verification (authenticates a transaction) of the scan);
the removal and use of the safety device is prompted bicycle movement ([0058]-[0059] Claim 10 user is prompted to wear the helmet before riding the electronic shared bicycle and the wearing of the helmet by the user is verified), but doesn’t specify a SIPV and required use of the safety device.
Yan discloses a “shared electrically powered vehicle” SIPV ([0002], Fig 3).
In the same field of endeavor, Logan discloses a system for travel safety control. The helmet contains a microprocessor and sensors to determine if the helmet is worn. The helmet communicates with the vehicle and the vehicle either disables operation or allows limited operation if the helmet is not worn.
Logan discloses required use of the safety device (Abstract, [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with Logan requiring the use of a safety device in order to provide a system for encouraging a user of a recreational vehicle to wear safety equipment, as suggested by Logan (Abstract).
Regarding Claim 11, Chen discloses a sensor linkage to the safety device that reports the condition of the safety device (Abstract, [0049]-[0050, Claims 1, 10 pressure sensor of the helmet detects when the helmet (Safety device) is being worn (condition) during the operation of the electronic shared bicycle (SIPV)*).
Regarding Claim 12, Chen discloses a sensor linkage to a network ([0012], [0035], [0050], Claims 1, 10).
12>Regarding Claim 13, Chen discloses transmission of a helmet status to the network ([0012], [0035], [0050] Claims 1, 10 status information of the helmet detected by the pressure sensor is transmitted over the network to the processor).
12>Regarding Claim 14, Chen discloses transmission of a helmet status as returned by the network ([0012]-[0013], Claims 1, 10 status information that the helmet is locked in after use (returned) detected by the pressure sensor is transmitted over the network to the processor).
Regarding Claim 15, Chen discloses transmission of the helmet location to the network ([0012], [0013], Claims 1, 10 status information that the helmet is locked in the helmet lock, i.e. helmet location, detected by the pressure sensor is transmitted over the network to the processor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Sahley (US 2019/0000172) discloses a helmet rental system designed to be easy to use for customers by keeping the helmets in individual boxes that have a self-cleaning system built into the system to make the helmets safe for reuse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685